Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 10/13/2022 communications in the application of Taft et al. for the "SYSTEM AND METHOD FOR CONTROLLING AND MANAGING INTEGRATED ACCESS AND BACKHAUL" filed 03/12/2021.  The amendment and response have been entered and made of record.  Claims 1, 4, 6, 9, 17, 20 have been amended.  Claims 1-20 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Teyeb et al. (US#2022/0217613) in view of Yau et al. (US#11,178,708) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.      
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teyeb et al. (US#2022/0217613) in view of Yau et al. (US#11,178,708).
Regarding claim 1, the references disclose a novel system and apparatus for facilitating routing paths in integrated access and backhaul (IAB) network, according to the essential features of the claims.  Teyeb et al. (US#2022/0217613) discloses a network device comprising: a processor configured to: receive Network Slice Selection Assistance Information (NSSAI) from network components and network information from a set of Integrated Access and Backhaul (IAB) nodes and the network components (Figs. 1, 8; para [0083], [0147]-[0153]: the IAB node sends the RRC CONNECTION SETUP COMPLETE message to the gNB-DU. The S-NSSAI IE in the RRC CONNECTION SETUP COMPLETE message indicates the IAB node); generate, by using the NSSAI and the network information, descriptions of, or updates to the descriptions of, routing paths; and send the descriptions or the updates to the set of IAB nodes (Fig. 5; para [0008]-[0009], [0047], [0196]: update the routing/mapping information at the DU/MT BAP layers of the intermediate nodes), wherein the routing paths comprise one or more backhaul links between the set of IAB nodes, and wherein the network components are different from the IAB nodes (Figs. 1, 5; para [0005]-[0010]).
However, the disclosure of Teyeb et al. (US#2022/0217613) does not explicitly teach the claimed wherein the descriptions or the updates associate each of the routing paths with one or more Single-NSSAIs (S-NSSAIs).  In the same field of endeavor, Yau et al. (US#11,178,708) teaches in Fig. 7 a sequence diagram illustrated data traffic steering, in which 5G HTTP/2 Proxy 52 executes its logic to select appropriate routing path/IP link between v-UPF 28 and h-UPF 30 for the PDU Session according to the S-NSSAI value 40 and geographic location of VPMN 12 and HPMN 14 (Col. 2, lines 56-64 and Col. 9, lines 6-25: selecting a first routing path from the plurality of predefined routing paths in the IPX network based on the S-NSSAI value).
Regarding claim 2, the reference further teaches wherein the network information includes at least latency values for: the one or more backhaul links between the set of IAB nodes; or the set of IAB nodes (Teyeb et al.: Figs. 1, 8; para [0083], [0147]-[0153]).
Regarding claim 3, the reference further teaches wherein when sending the descriptions or the updates, the processor causes a Central Unit-Control Plane (CU-CP) to initiate Application Protocol (AP) procedures to configure a Distributed Unit (DU), with a mapping from Internet Protocol (IP) addresses to Backhaul Adaptation Protocol (BAP) Identifiers (IDs)(Teyeb et al.: Fig. 5; para [0043]-[0047], [0196]: BAP identifier 1 associated with the IP address 1 - e.g. address, path, address+path).
Regarding claims 4-5, the reference further teaches wherein receive a request from a first IAB node, among the set of IAB nodes, to select a routing path, among the routing paths; select a first routing path, among the routing paths, based on the network information; and send a message to the first IAB node, wherein the message indicates the selected first routing path (Teyeb et al.: Figs. 1, 4-5; para [0005]-[0010], [0047]-[0048], [0122]-[0124]).
Regarding claim 8, it’s noted that, the PFD is a set of information to detect application traffic, and based on the PFD information, to route the data traffic flow to a local instance of the application service running on MEC device, and are well known in the art (Teyeb: see Figs. 1, 4 & Yau: see Figs. 1, 3, 6). 
Regarding claims 9-13, 16, they are method claims corresponding to the apparatus claims 1-5, 8 examined above.  Therefore, claims 9-13, 16 are analyzed and rejected as previously discussed in paragraph above with respect to claims 1-5, 8.
Regarding claims 17-20, these claims differ from claims Teyeb et al. (US#2022/0217613) in view of Yau et al. (US#11,178,708) in that the claims recited a computer program product for performing the same basis of steps and method/apparatus of the prior arts as discussed in the rejection of claims 1-5, 8 as discussed above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Teyeb in view of Yau for performing the steps and method/apparatus as recited in the claims with the motivation being to provide the efficient enhancement for facilitating routing paths in integrated access and backhaul (IAB) network, and easy to maintenance, upgrade. 
One skilled in the art would have recognized the need for effectively and efficiently facilitating routing paths in integrated access and backhaul (IAB) network, and would have applied Yau’s traffic routing in IPX with network slicing utilizing S-NSSAI value into Teyeb’s UL routing that supports multi-connectivity in IAB networks.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Yau’s method and system for 5G traffic routing in IPX with network slicing into Teyeb’s enabling uplink routing that supports multi-connectivity in IAB networks with the motivation being to provide a method and system for controlling and managing IAB nodes.
Allowable Subject Matter
8.	Claims 6, 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7, 15 depend on the objected claims 6, 14 above.
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein one of the set of IAB nodes is configured to: receive a request from a mobile terminal to access a network service; obtain an S-NSSAIT from the mobile terminal; and select a routing path, among the routing paths, from the one of the set of IAB nodes to the network device based on the S-NSSAI, as specifically recited in the claims.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) 07find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Oct. 25, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477